OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22680 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:May 31, 2013 Date of reporting period: May 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. APEXcm Small/Mid Cap Growth Fund Annual Report May 31, 2013 Investment Adviser Administrator Apex Capital Management, Inc. Ultimus Fund Solutions, LLC 8163 Old Yankee Street, Suite E P.O. Box 46707 Dayton, Ohio 45458 Cincinnati, Ohio 45246-0707 www.apexcm.com 1-888-575-4800 APEXcm SMALL/MID CAP GROWTH FUND LETTER TO SHAREHOLDERS May 31, 2013 Dear Fellow APEX Fund Shareholder, Thank you for your support and we welcome you to the first Annual Report for the APEXcm Small/Mid Cap Growth Fund (the “Fund”).The launch of our small/mid cap (“SMID”) style and the opportunity to share our story through the Fund is certainly off to a good start, with the Fund’s return since inception (June 29, 2012) of 27.65% (not annualized) comparing favorably to the return of the Russell 2500 Growth Index (the Fund’s benchmark) for the same period of 25.53% (not annualized).It has been an interesting and volatile market, one which has often challenged but ultimately confirmed our confidence in our approach. APEX PHILOSOPHY We believe that the best way to provide value added returns is to identify companies, through our research driven process, that exhibit certain favorable fundamental advantages and benefit from secular growth trends.This philosophy allows us to structure the portfolio in high conviction areas of longer term sustainable growth.Embedded in our portfolio construction is the recognition of companies at different stages of their growth cycle which we designate as “stable” and “emerging” growth stocks. We believe having the spectrum of growth companies that are really innovative and growing rapidly, combined with established growth businesses can provide relative stability while allowing the opportunity to drive outperformance versus our benchmark and peers over time.Also, the SMID style provides the opportunity to invest in higher growth companies and capture a longer period of growth as these companies mature. INVESTMENT ENVIRONMENT The eleven-month period covered by this letter represented an environment which highlights the importance of maintaining discipline as macro concerns incited a volatile investment environment. During this time, significant events ranging from Europe’s debt crisis, a slowing China, an election, the pending fiscal cliff, tax hikes and automatic sequestration have often temporarily snuffed out market advances.While global growth remains tepid, the economy is still growing, fueled by an unprecedented coordinated stimulative monetary policy around the globe. But despite the weak pace of overall growth, the recovery has shown resilience.We are certainly aware of the macro headwinds, but several positive items are generating interest in the domestic economy.The housing market’s patchy comeback continues to show improvement as the excess of new homes from 2008 gets worked off, providing price appreciation.This gradual improvement will have a direct impact on construction jobs, but even a broader multiplier effect on consumer durable products throughout the economy.Energy independence is stimulating the economy in many direct ways, from lower gasoline prices to a manufacturing resurgence due to the cost efficiencies provided by lower natural gas prices. These are just a few of the opportunities we are trying to take advantage of in positioning the portfolio. 1 PERFORMANCE DISCUSSION This initial period from June 29, 2012 to May 31, 2013 provides insight into the APEX process and the stock opportunities we seek to identify.Your Fund outperformed the Russell 2500 Growth Index for the aforementioned period by 2.12%.In this volatile environment, almost all of the excess performance came from stock selection.Our stock selection contributed positively in every sector except Consumer Discretionary (-1.15%).Our stock selection was very strong within the Health Care, Industrials, Materials and Information Technology sectors, adding a total of approximately 4.53% excess return versus the benchmark. We believe that companies that are positioned in the secular growth areas have the best opportunities to outperform the overall marketplace. Quality examples are provided by a few of our top performers during this period.Within the housing recovery, United Rentals (+66.98%), Jarden (+66.28%), and Eagle Materials (+97.86%) performed well.Expedia (+30.66%) and MercadoLibre (+51.86%) are beneficiaries of e-commerce as well as the push into mobile commerce throughout the world.And lastly, in the area of genomics, Illumina (+74.10%), a key company in gene-sequencing technology, provided excellent excess return in the Health Care sector.We had several stocks that underperformed during this period. Top five negative performers were TIBCO Software (-28.71%), Volcano (-40.35%), Coinstar (-17.10%), Cardtronics (-19.20%), and Informatica (-14.16%).We sold Volcano, Coinstar and Cardtronics during the period.TIBCO Software and Informatica have long term strategic growth opportunities in cloud computing and business intelligence which were negatively impacted by a slowing capex environment. Please refer to the Schedule of Investments section of the Annual Report for a complete listing of the Fund’s holdings and the amount each represents of the portfolio. OUTLOOK The global economy continues to grind along with fewer headwinds but uncertain catalyst to drive growth outside of the U.S.Monetary stimulus appears to be finally starting to bear fruit as recent leading economic indicators such as employment data, consumer sentiment, household net wealth, auto sales, and energy production are reflecting improvement.Many U.S. corporations are doing an excellent job navigating the rough terrain, accumulating record cash levels enabling increased dividend payouts, stock buybacks, and mergers and acquisition activity (which often benefits smaller, faster growing companies the most).Looking forward, the U.S. recovery finally appears to be on a smoother path, but a number of challenges will garner attention.Weakness overseas remains a wild card if the euro-zone recession gets worse and softness in China and other key areas persist.It remains to be seen if fiscal clashes with corresponding tax hikes and federal restraint have been fully absorbed in the market.And, of course, any significant change in the Fed’s policy actions, which have successfully stimulated interest-sensitive demand, may redirect any wave of optimism.Consequently, we are cautiously optimistic and look forward to navigating the ensuing environment. We remain confident that investing in stable growth companies coupled with emerging growth companies, both of which are energized by global growth trends, will continue to provide investment opportunities. 2 Thank you for your confidence in the APEXcm Small/Mid Cap Growth Fund. Sincerely, Nitin N. Kumbhani President and Chief Investment Officer Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month end are available by calling 1-888-575-4800. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please visit our website at www.apexcmfund.com or call 1-888-575-4800 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The APEXcm Small/Mid Cap Growth Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The securities held by the Fund that are discussed in the Letter to Shareholders were held during the period covered by this Report. They do not comprise the entire investment portfolio of the Fund, may be sold at any time and may no longer be held by the Fund. The opinions of the Fund’s Adviser with respect to those securities may change at any time. 3 APEXcm SMALL/MID CAP GROWTH FUND (Unaudited) Comparison of the Change in Value of a $10,000 Investment in APEXcm Small/Mid Cap Growth Fund versus the Russell 2500TM Growth Index Total Return (for period ended May 31, 2013) Since Inception(b) APEXcm Small/Mid Cap Growth Fund(a) 27.65% Russell 2500TM Growth Index 25.53% (a) The Fund's total return does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (b) The Fund commenced operations on June 29, 2012. 4 APEXcm SMALL/MID CAP GROWTH FUND PORTFOLIO INFORMATION May 31, 2013 (Unaudited) Top 10 Equity Holdings Security Description % of Net Assets Hertz Global Holdings, Inc. 3.0% Illumina, Inc. 2.7% Signet Jewelers Ltd. 2.5% Expedia, Inc. 2.4% MercadoLibre, Inc. 2.3% United Rentals, Inc. 2.2% Jarden Corp. 2.2% Alliance Data Systems Corp. 2.1% Towers Watson & Co. 2.1% IAC/InterActiveCorp 2.0% 5 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS May 31, 2013 COMMON STOCKS - 96.2% Shares Value Consumer Discretionary - 24.9% Auto Components - 2.0% Autoliv, Inc. $ Distributors - 0.8% LKQ Corp. * Hotels, Restaurants & Leisure - 4.4% International Game Technology Panera Bread Co. * Wyndham Worldwide Corp. Household Durables - 2.2% Jarden Corp.* Internet & Catalog Retail - 2.4% Expedia, Inc. Leisure Equipment & Products - 1.7% Polaris Industries, Inc. Multi-line Retail - 1.0% Dillard's, Inc. Specialty Retail - 9.3% AutoNation, Inc. * DSW, Inc. PetSmart, Inc. Sally Beauty Holdings, Inc. * Signet Jewelers Ltd. Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 1.1% PVH Corp. Energy - 2.5% Energy Equipment & Services - 1.2% Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels - 1.3% Whiting Petroleum Corp. * 6 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.2% (Continued) Shares Value Financials - 9.1% Capital Markets - 3.3% Affiliated Managers Group, Inc. * $ Evercore Partners, Inc. Janus Capital Group, Inc. Commercial Banks - 2.2% Cullen/Frost Bankers, Inc. First Republic Bank/CA Insurance - 1.8% XL Group PLC Real Estate Management & Development - 1.8% CBRE Group, Inc. * Health Care - 10.6% Biotechnology - 3.4% Genomic Health, Inc. * Incyte Corp. * Onyx Pharmaceuticals, Inc. * United Therapeutics Corp. * Health Care Providers & Services - 2.5% Hanger, Inc. * Universal Health Services, Inc. Life Sciences Tools & Services - 4.7% Illumina, Inc. * PAREXEL International Corp. * Industrials - 14.4% Electrical Equipment - 0.8% EnerSys, Inc. * Machinery - 4.9% Nordson Corp. Valmont Industries, Inc. Wabtec Corp. Professional Services - 3.5% Robert Half International, Inc. Towers Watson & Co. Road & Rail - 3.0% Hertz Global Holdings, Inc. * 7 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.2% (Continued) Shares Value Industrials - 14.4% (Continued) Trading Companies & Distributors - 2.2% United Rentals, Inc. * $ Information Technology - 29.6% Communications Equipment - 1.0% Ixia * Electronic Equipment, Instruments & Components - 3.7% Dolby Laboratories, Inc. FEI Co. Jabil Circuit, Inc. Internet Software & Services - 7.1% Akamai Technologies, Inc. * IAC/InterActiveCorp MercadoLibre, Inc. Rackspace Hosting, Inc. * IT Services - 10.7% Alliance Data Systems Corp. * FleetCor Technologies, Inc. * Gartner, Inc. * Heartland Payment Systems, Inc. InterXion Holding N.V.* Lender Processing Services, Inc. Total System Services, Inc. Semiconductors & Semiconductor Equipment - 2.3% Entegris, Inc. * NXP Semiconductors N.V. * Software - 4.8% Informatica Corp. * Rovi Corp. * SolarWinds, Inc. * TIBCO Software, Inc. * Materials - 5.1% Chemicals - 1.2% Albemarle Corp. Construction Materials - 1.5% Eagle Materials, Inc. Containers & Packaging - 1.5% Silgan Holdings, Inc. 8 APEXcm SMALL/MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 96.2% (Continued) Shares Value Materials - 5.1% (Continued) Paper & Forest Products - 0.9% KapStone Paper and Packaging Corp. $ Total Common Stocks (Cost $11,589,423) $ MONEY MARKET FUNDS - 4.9% Shares Value Fidelity Institutional Money Market Portfolio - Class I, 0.08% (a) (Cost $643,606) $ Total Investments at Value — 101.1% (Cost $12,233,029) $ Liabilities in Excess of Other Assets — (1.1%) ) Net Assets — 100.0% $ * Non-income producing security. (a) The rate shown is the 7-day effective yield as of May 31, 2013. See accompanying notes to financial statements. 9 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends receivable Receivable for capital shares sold Receivable from Adviser (Note 4) Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 10 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF OPERATIONS For the Period Ended May 31, 2013 (a) INVESTMENT INCOME Dividend income $ EXPENSES Investment advisory fees (Note 4) Custody and bank service fees Fund accounting fees (Note 4) Administration fees (Note 4) Legal fees Transfer agent fees (Note 4) Compliance fees (Note 4) Registration and filing fees Trustees' fees and expenses (Note 4) Postage and supplies Insurance expense Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ (a) Represents the period from the commencement of operations (June 29, 2012) through May 31, 2013. See accompanying notes to financial statements. 11 APEXcm SMALL/MID CAP GROWTH FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2013 (a) FROM OPERATIONS Net investment income $ Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ ) CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) Net increase in shares outstanding Shares outstanding at beginning of period Shares outstanding at end of period (a) Represents the period from the commencement of operations (June 29, 2012) through May 31, 2013. See accompanying notes to financial statements. 12 APEXcm SMALL/MID CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2013 (a) Net asset value at beginning of period $ Income from investment operations: Net investment income (b) Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) Net asset value at end of period $ Total return (c) 27.65% (d) Net assets at end of period (000's) $ Ratios/supplementary data: Ratio of total expenses to average net assets 4.87% (e) Ratio of net expenses to average net assets (f) 1.05% (e) Ratio of net investment income to average net assets (f) 0.26% (e) Portfolio turnover rate 18% (d) (a) Represents the period from the commencement of operations (June 29, 2012) through May 31, 2013. (b) Calculated using weighted average shares outstanding during the period. (c) Total return is a measure of the change in value of an investment in the Fund over the period covered.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares.Total return would be lower ifthe Adviser had not waived advisory fees and reimbursed expenses. (d) Not annualized. (e) Annualized. (f) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). See accompanying notes to financial statements. 13 APEXcm SMALL/MID CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS May 31, 2013 1.Organization APEXcm Small/Mid Cap Growth Fund (the “Fund”) is a diversified series of Ultimus Managers Trust (the “Trust”), an open-end investment company established as an Ohio business trust under a Declaration of Trust dated February 28, 2012.Other series of the Trust are not incorporated in this report.The Fund commenced operations on June 29, 2012. The investment objective of the Fund is long-term capital growth. 2.Significant Accounting Policies The following is a summary of the Fund's significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – The Fund’s portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the most recently quoted bid price.In the event that market quotations are not readily available or are considered unreliable due to market or other events, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading.Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. 14 APEXcm SMALL/MID CAP GROWTH FUND NOTES TO FINANCIAL STATEMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
